 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   SILUS MARDEL VALSON,                               Case No. 1:14-cv-01420-DAD-EPG (PC)
12                                          Plaintiff, ORDER GRANTING MOTION TO
                                                       MODIFY THE SCHEDULE RE:
13                  v.                                 DISPOSITIVE MOTIONS
14                                                      (ECF No. 78)
     J. CLARK KELSO, et al.,
15
                                          Defendants.
16

17

18         The Court, having considered Defendants’ motion to modify the discovery and scheduling

19   order (ECF No. 66), and good cause appearing:

20         IT IS HEREBY ORDERED that Defendants’ opposition to Plaintiff’s motion for

21   summary judgment and cross-motion for summary judgment, if necessary, will not be due until

22   thirty (30) days after the District Court rules on the Magistrate Judge’s December 18, 2018

23   findings and recommendations (ECF No. 75) granting Defendants’ motion for judgment on the

24   pleadings and dismissing the case.
     IT IS SO ORDERED.
25

26      Dated:     December 28, 2018                          /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
